DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2020 has been entered.
 
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Amendment/Response dated 10/26/2020 is acknowledged.  In the Amendment, claims 1 and 20 were amended, and claims 10 and 27 were cancelled.  Claims 1, 3-8, 11, 12, 14-16, 20-26, and 28-31 are pending and have been examined in this action.  Applicants’ arguments were not found to be persuasive based on the overall teachings of the previously cited art of record (see below).  The following rejections are either reiterated or newly applied and constitute the complete set of rejections currently being applied to the present application.


.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, 11, 12, 14-16, 20-26, and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Bagley (US20070110854) in view of Lee (Korean Patent Application Publication No. KR100800611B1, see attached English Translation) and Schalkhammer (US20120183452).  All references were cited previously.
Bagley teaches a flexible pouch packaging comprising an inner layer defining an interior compartment for storing and displaying a food product such as raw meat (see Abstract, paragraphs [0002] and [0008], and claim 1 of Bagley).  The pouch of Bagley further comprises at least one outer layer and a preservative disposed between the inner and outer layer (see claim 1 and Figure 1 of Bagley).  Bagley further teaches that their pouch may include additional outer layers not shown in Figure 1 (see paragraph [0015]).  Bagley teaches that food preservatives include antimicrobial agents (see paragraph [0004]).   Bagley teaches that raw meat can be wrapped with their multi-layered, preservative-containing film, or placed in a tray or other suitable container and then wrapped with the film to extend the shelf life of the raw meat (see paragraph [0028]).  Bagley teaches that the layers of their pouch may be completely laminated or may be secured together by laminating/bonding the layers in selected intervals or areas (e.g., at the edges and/or in a pattern) along the layers (see paragraph [0023]).  Bagley 

Regarding the newly added limitations of claims 1 and 20, although Bagley teaches that their pouches may include additional outer layers not shown in their Figure 1, Bagley does not explicitly recite an antibacterial coating applied to the outside of their food product pack on an exterior surface of the pouch and configured to contact a user during the handling thereof. 
Lee teaches meat packaging in the form of a pouch, where a nanosilver antibiotic transparent resin is coated as a film on an exterior surface of the pouch (see Abstract, pages 4-5, and claim 1 of Lee).  Lee teaches that the purpose of the nanosilver antibiotic transparent resin coating on the exterior of their pouch is to keep the exterior of the pouch sanitary during handling (see page 3 of Lee).
Based on the teachings of Lee, it would have been well within the ordinary level of skill in the art before the effective filing date of the invention to incorporate a nanosilver antibiotic transparent resin film coating as an additional outer layer one or more exterior surfaces of the multilayer pouch or tray in Bagley to keep the exterior of the pouch sanitary during handling.
 
Regarding the newly added limitations of claims 1 and 20, and dependent claims 6-8, 11, 12, 14, 16, 24-26, 28, 29, and 31, neither Bagley nor Lee explicitly recite a tracer with the clamed features that is combined with an antibacterial coating and is configured to indicate presence of the coating.
e.g., bags or trays), or are enclosed with the goods.  Fields of application of the Schalkhammer’s color-changeable sensory films include packaging of fresh food such as meat (see paragraphs [0027] and [0030]).  The color-changeable sensory films of Schalkhammer have a layer setup having an interference color that is visible to the human eye or measurable in the infrared region and that can be changed by means of interaction with an analyte (see Abstract).  The color-changeable sensory films of Schalkhammer are utilizable as sensors for intelligent packaging which provide indication of humidity, indication that a temperature limit has been exceeded, indication of the temperature history, indication of complex chemical information, indication of pH-value, indication of ion concentrations, indication of food deterioration, and indication of living germs (see paragraph [0047]).  Schalkhammer further teaches the inclusion of transparent color-changeable sensory films in transparent packaging such that the quality of the product can be evaluated from the outside without opening the packaging (see claim 7 and paragraph [0072]).  Schalkhammer teaches that their sensory films can comprise antibacterial silver (see paragraph [0095]).  Schalkhammer further teaches the combination of their color-changeable sensory films with thermal energy, light and chemical inkjet printing (chemically reactive inkjet inks) to selectively label their films (see paragraph [0050]).  

Based on the teachings of Bagley, Lee, and Schalkhammer, it would have been obvious to one of ordinary level of skill in the art before the effective filing date of the invention to construct a packaging such as a self-standing flexible pouch or tray for storing and displaying raw wet protein portions comprising a transparent antibacterial coating on at least one exterior surface which remains sanitary upon contact with a user during handling.  Because both Schalkhammer and Lee teach coatings for exterior surfaces of food packaging comprising antibacterial sliver, it would have been well within the ordinary level of skill in the art before the effective filing date of the invention to combine a photosensitive or luminescent tracer which is sensitive to infra-red light and/or atmospheric changes, as taught in Schalkhammer, with an antimicrobial coating of Lee to confirm presence of the coating to help assure that the packaging would be sanitary upon contact with a user during the handling of the packaging.  Based on the teachings of the cited art of record mentioned above, it also would have been well within the ordinary level of skill in the art before the effective filing date of the invention to incorporate an antibacterial coating on the exterior surface of a film that seals a tray containing raw meat to keep users and food products which contact the film sanitary during handling.  A skilled artisan before the effective filing date of the invention would have been motivated to use the color-changeable sensory films of Schalkhammer in or on the meat packages of Bagley and Lee to indicate variations in atmospheric conditions and temperature variations to provide further signals to a user regarding the possible opening of the packages and potential spoilage of the packaged raw meat.  Furthermore, because a printed label as taught Schalkhammer can be fairly considered 

Response to Arguments
Claim Objections
The cancellation of claim 27 has rendered the claim objection moot, and this 
objection has been withdrawn.

Claim Rejections under 35 U.S.C. 103
Applicants’ argue that the nano-particle sensor of Schalkhammer is configured to detect the deterioration of the food and not whether the anti-bacterial coating is present, as the recited tracer does.  Applicants argue that if the sensor of Schalkhammer is integral with the coating, it would be removed when the coating is removed, thereby no longer being able to change color to indicate its absence.  Applicants further argue that if the sensor of Schalkhammer is embedded in a coating, it would always sense the coating, and never be able to sense the lack of a coating.  Applicants conclude that for the sensor of Schalkhammer to be the claimed tracer, it cannot be intrinsic in the coating itself, while also being useful for detecting the presence of the coating (see pages 8-9 of Response).
Applicants’ arguments were not found to be persuasive based on the overall teachings of the previously cited art of record.  A reference may be relied upon for all Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  "[T]he ordinary and customary meaning of a claim term is the meaning that the term would have to a person of ordinary skill in the art in question at the time of the invention, i.e., as of the effective filing date of the patent application." Phillips v. AWH Corp.,415 F.3d 1303, 1313, 75 USPQ2d 1321, 1326 (Fed. Cir. 2005).  The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification – the greatest clarity is obtained when the specification serves as a glossary for the claim terms. See, e.g., In re Abbott Diabetes Care Inc., 696 F.3d 1142, 1149-50, 104 USPQ2d 1337, 1342-43 (Fed. Cir. 2012).
At the outset, the Examiner notes that the amended claims recite “a tracer combined with the antibacterial coating and configured to indicate presence of the coating”, and not that a tracer that detects the absence of a coating.  The instant specification equates a “tracer” with a “taggant” (see paragraph [0015]).  A taggant is defined as “any of various substances, such as microscopic pieces of multilayered colored plastic, added to a product to indicate its source of manufacture” (see https://www.thefreedictionary.com/taggant).  Furthermore, as mentioned above, Schalkhammer teaches the combination of their color-changeable sensory films with thermal energy, light and chemical inkjet printing (chemically reactive inkjet inks) to selectively label their films (see paragraph [0050]).  The Examiner maintains that a 
Also, the Examiner reiterates that while the claims require that the tracer is configured to indicate presence of the antibacterial coating, the claims are not limited to tracers configured to indicate the presence of the antimicrobial coating to users unfamiliar with the contents of the coating.  Given their broadest reasonable interpretation, the claims also read on a tracer combined with the antibacterial coating, wherein a change in temperature can confirm presence of the coating via a change in color of the tracer to a user who is aware of the presence of the antibacterial properties of the coating.  In Schalkhammer, the sensory material (tracer) can include an antimicrobial agent (silver), and Schalkhammer also teaches that such tracer can be designed to change color in response to a structural change induced by a change in environmental parameters such as temperature.  As such, Schalkhammer suggests that their tracer can be combined with an antibacterial coating, and that their tracer can be configured to indicate (or confirm) presence of the antibacterial coating via a change in color.  
Because Schalkhammer teaches antimicrobial color-changeable films combined with labels to provide signals to a user, and the combination of Bagley and Lee teaches food packaging materials having an anti-microbial film coated on at least a portion of a 

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881. The examiner can normally be reached Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615